 TRICO PRODUCTS CORPORATIONTricoProductsCorporationand InternationalUnion,United Automobile,Aerospace and Agricul-tural ImplementWorkers of America, AFL-CIO,Petitionerand'International Society of SkilledTrades, PetitionerandTrico Workers Union, In-dependent,Intervenor.Cases 3-RC-4213 and3-RC-4221January 23, 1968DECISION, ORDER, AND DIRECTION OFELECTIONBY CHAIRMAN MCCULLOCHAND MEMBERSBROWNAND ZAGORIAUpon petitions duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer GenuinoJ.Grande, of the National Labor Relations Board.Briefs have been filed by the Employer, the Peti-tioner; and the Intervenor. IFollowing the hearing and pursuant to Section102.67(h) of National Labor 'Relations Board'sRulesandRegulationsandStatementsofProcedure, Series 8, as amended, and by directionof the Regional Director for Region 3, this case wastransferred to the National Labor Relations Board.The Hearing Officer's rulings made at the hearingare free from prejudicial error and are hereby af-firmed.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.-Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act.2.The labor organizations involved claim torepresent certain employees of the Employer.3.A question affecting commerce exists con-cerning the representation of the employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The instant case involves two petitions, oneby the International Society of Skilled Trades(herein ISST) seeking a severance election in a unitconsisting of toolroom and 'tool hardening em-ployees, and the other by the International Union,United Automobile, Aerospace and AgriculturalImplement Workers of America, AFL-CIO (hereinUAW), seeking an election in the overall produc-tion and maintenance unit currently represented bythe Trico Workers Union (herein TWU).'The International Union of Metal Polishers,Buffers, Platers and Hel-pers Local Union No. 18,AFL-CIO,currently represents a unit at Trico.Although these employees were excluded from the units sought by thepetitions,certain testimony at the hearing involved this unit. Therefore,287The Employer is engaged in the manufacture andsale of automotive parts for use as original equip-ment on motor vehicles and for distribution in thereplacement market. It operates three plants in the-Buffalo area employing approximately 2,500 hourlypaid workers. (The Employer also operates a fourthplant in Canada which is not involved in the instantproceeding.)Approximately 200 of these em-ployees are polishers, buffers, and platers who havebeen represented by the Metal Polishers, Buffers,Platers,andHelpersInternationalUnion,AFL-CIO (herein Metal Polishers), as a craft unitsince 1934. No other union seeks to represent theseemployees. The TWU has represented the produc-tion and maintenance unit including truckdriverssince 1942. The ISST petition seeks a severanceelection among approximately 230 toolroom em-ployees in the seven toolroom departments of thethree plants involved. The Employer, UAW, andTWU all take the position that the sole appropriateunit is the contractual unit of all production andmaintenance employees including the toolrdom em-ployees.The Skilled Nature of the Toolroom EmployeesThe parties agree that the employees sought bythe ISST petition includes some unskilled em-ployees along with readily identifiable skilled crafts-men' who exercise the skills of their craft in a non-repetitive manner and perform no direct productionwork.However, upon appraisal of all of theMallinckrodtfactors,2we do not believe that aseverance election is warranted in this case.History of Collective BargainingIn the 25-year history of collective bargaining inthe production and maintenance unit, there hasnever been a work stoppage of any kind.A seriousthreat to this stable labor relations record occurredin 1958 when the skilled trades in general,and thetoolroom employees in particular,were not satisfiedwith the subcontracting provisions contained in thenegotiated collective-bargaining agreement. Theywithheld ratification of the final agreement for over2 months.(At that time, the skilled trades at Trico[as definedby the TWUcontract]possessed a vetopower over the ratification of collective-bargainingagreements.Thisveto power has subsequentlybeen removed by vote of the TWU membership.)Adequacy of RepresentationThe toolroom employees comprise approximate-ly 230 of the 2,300 employees represented by thethe Metal Polishers participated in the hearing as observers without takingpositions on the issues involved.2Mallinckrodt Chemical Works, Uranium Division,162 NLRB 387.169 NLRB No. 58 288DECISIONS OF NATIONALTWU. However, at the most recent bargaining ses-sions (1964), the TWU negotiating committee con-tained four toolroom employees out of nine mem-bers.A toolroom employee has been president ofthe TWU since 1962. From 1953 through 1966, atoolroom employee held the second highest office(secretary) in the TWU. The skilled trades ingeneral, including toolroom employees, held thepresidency of the TWU from 1947-60.When the toolroom employees desired to rein-stitute an apprenticeship program which had previ-ously been canceled due to extensive layoffs, theywere permitted by the TWU to negotiate directlywith the Employer.The toolroom employees earn higher annualwages than any other of the hourly paid employees.They are also paid the highest percentage dif-ferential for working the second and third shifts.Working within the framework of the TWU, theyhave successfully maintained their position. In fact,in the fall of 1966, pursuant to a wage reopener, aninformal group of skilled tradesmen, led by a tool-maker, requested that a proposed wage raise begranted on a percentage, rather than an across-the-board basis. The TWU did not oppose this request,and a percentage increase was granted.The evidence in the record leads to the in-escapable conclusion that the toolroom employeeshave been adequately represented by the TWU.Despite constituting only 10 percent of the mem-bership, they have consistently held high offices inthe TWU and constituted nearly 50 percent of themost recent union bargaining committee. Their spe-cial interests have been cared for, and their annualwages are the highest of all the hourly paid workers.SubcontractingIt is alleged by the ISST that adequate protectionagainst subcontracting is a major source of tool-room employee discontent. However, the mostrecent collective-bargaining agreement providesthat there will be no layoff of toolroom employeesdue to subcontracting. The Employer, at the timethe clause was negotiated, stated that, if a bettersubcontracting clause could be found anywhere inthe automobile or automotive parts industries, hewould seriously consider accepting it. No suchclause was produced. Furthermore, at least 15 tool-room apprentices have been hired by the Employersince January 1966, with the apparent retirement ofonly I toolmaker in that period.Integration of the Employer's OperationsThe toolroom employees make the majority ofthe dies used in the Employer's production process.In addition, all of the repair work on the dies is per-formed by these employees. Some of the employeesLABOR RELATIONS BOARDin question perform part of their toolmaker func-tions in production areas. Since dies would appearto be necessary for the manufacture of virtually allof the component parts produced by the Employer,it is clear that the toolroom employees are a vitalcog in the continuity of the production process.Summary, Analysis, and ConclusionsThe ISST relies heavily on our decision directinga severance election in a unit of tool-and-die makersinJay Kay Metal Specialties Corp.3However, inthat case, bargaining for wage rates and job classifi-cations had, since 1961 (when the Intervenor sup-planted another union), been conducted with tool-roomemployeesindividuallyoutsidetheframework of the collective-bargaining agreementin force. The instant case does not present a historyof separate bargaining approaching that involved inJay Kay Metals.In fact, the Employer's toolroomemployees have operated quite successfully withinthe framework of the TWU. They have maintainedtheir position as the highest annual wage earnersand have consistently been able to discuss their spe-cial interests with the Employer.Similarly, we recently directed a severance elec-tion in a unit of toolroom employees inBuddy L.Corp.4However, in that case, the toolroom em-ployees had not participated in the Intervenor's in-ternal affairs or in collective-bargaining negotia-tions since 1964. The high offices held by toolroomemployees in the TWU and their strong representa-tion on the most recent TWU negotiating commit-tee demonstrate that the toolroom employees in theinstant case have participated fully in the affairs oftheir collective-bargaining representative.The ISST petition seeks a severance election inwhat is, admittedly, a traditional craft group. Thespecial skills exercised by the toolroom employeesand the training necessary to acquire these skillsmay give rise to unique considerations which do notexist for the production and maintenance em-ployees in general. However, the record in the in-stant case does not indicate,that considerationsunique to the toolroom employees have been sacri-ficed in favor of the interests of the overall produc-tion and maintenance unit. On, the contrary, tool-room employees have been able to secure an ap-prenticeship program; to hold high offices withinthe TWU; to maintain their position as the highestannual wage earners; and to confront managementwith their grievances (e.g., with regard to subcon-tracting).In fact, operating within the TWUframework, the toolroom employees have madetheir presence felt far out of proportion to theirnumbers. In addition, we must also consider a 25-year history of stable collective bargaining and thehighly integrated nature of the Employer's opera-tions.3 163 NLRB 719.4 167 NLRB 808. TRICO PRODUCTS CORPORATION289The foregoing factors, considered as a whole, in-dicate to us the inappropriateness of directing aseverance election in the instant case. Therefore,we shall dismiss the petition of the ISST in Case3-RC-422 1, grant the petition of the UAW in Case3-RC4213, and direct an election in the unitdescribed below.Accordingly, it is found that the following em-ployees of the . Employer constitute a unit ap-propriate for the purposes of collective bargainingwithin themeaningof Section 9(b) of the Act:All production and maintenance employees, in-cluding truckdrivers, but excluding employees indepartments 12 and 13 and all polishers, buffers,platers, their helpers and apprentices, all office em-ployees, laboratory employees, nurses, foremen,assistant foremen, guards, and supervisors asdefined in the Act.ORDERIt ishereby ordered that the petition in Case3-RC-4221 be, and it herebyis, dismissed.[Direction of Elections omitted from publica-tion. ]sAn election eligibility list, containing the names and addresses of allthe eligible voters,must be filed by the Employer with the RegionalDirector for Region 3 within 7 days after the date of this Decision and,Order, Direction of Election. The Regional Directorshallmake the listavailable to all parties to the election.No extension of time to file this listshall be granted by the Regional Director except in extraordinary circum-stances. Failure to comply with this requirement shall be grounds forsetting aside the election whenever proper objections are filed.ExcelsiorUnderwear Inc.,156 NLRB 1236.